

115 HR 4583 IH: Supporting Positive Outcomes After Release Act
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4583IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mr. Scott of Virginia introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to expand the requirement for States to suspend, rather than terminate, an individual’s eligibility for medical assistance under the State Medicaid plan while the individual is an inmate of a public institution, to apply to inmates of any age.1.Short titleThis Act may be cited as the Supporting Positive Outcomes After Release Act.2.Suspension of Medicaid benefits for inmates of public institutions(a)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended—(1)in subsection (a)(84)—(A)in subparagraph (A), by striking individual who is an eligible juvenile and all that follows through inmate; and inserting eligible individual (as defined in subsection (nn)(1)) because the individual is an inmate of a public institution (as defined in subsection (nn)(2)), but may suspend coverage during the period the individual is such an inmate;;(B)in subparagraph (B), by striking individual who is an eligible juvenile described in paragraph (2)(A) and inserting eligible individual who is described in paragraph (1)(A); and(C)in subparagraph (C), by striking individual who is an eligible juvenile described in paragraph (2)(B) and inserting eligible individual who is described in paragraph (1)(B); and(2)by amending subsection (nn) to read as follows:(nn)Eligible individual; public institutionFor purposes of subsection (a)(84) and this subsection:(1)Eligible individualThe term eligible individual means an individual who is an inmate of a public institution and who—(A)was determined eligible for medical assistance under the State plan immediately before becoming an inmate of such a public institution; or(B)is determined eligible for such medical assistance while an inmate of a public institution.(2)Inmate of a public institutionThe term inmate of a public institution has the meaning given such term for purposes of applying the subdivision (A) following paragraph (30) of section 1905(a), taking into account the exception in such subdivision for a patient of a medical institution..(b)Retroactive effective dateThe amendments made by subsection (a) shall take effect as included in the enactment of section 1001 of the SUPPORT for Patients and Communities Act (Public Law 115–271).